UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment #2 [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2006 [ ] Transition Report under Section 13 or 15(d) of the Exchange Act. For the transition period from: to Commission file number: 000-51795 MEDIRECT LATINO, INC. (Exact name of small business issuer as specified in its charter) Florida 20-1327083 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 2101 West Atlantic Boulevard, Suite 101, Pompano Beach, Florida 33069 (Address of principal executive offices) Registrant's telephone number, including area code: 954-321-3540 Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 20, 2006, there were 17,077,129 shares of our common stock outstanding. -1- INDEX PART 1. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet, September 30, 2006 (unaudited) and June 30, 2006. Consolidated Statements of Operations, for the three month period ended September 30, 2006 and 2005 (unaudited). Consolidated Statements of Cash Flows, for the three month period ended September 30, 2006 and 2005 (unaudited). Notes to Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis or Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits -2- Item 1. Financial Statements MEDIRECT LATINO, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30 June 30 2006 2006 Restated Restated (Unaudited) Current assets: Cash $ 589 $ 77,681 Accounts receivable, net of allowance for doubtful accounts of $1,490,937 and $1,424,276 as of September 30, 2006 and June 30, 2006, respectively 2,089,798 2,304,183 Inventories 13,840 84,006 Prepaid expenses and other current assets 53,989 42,557 Total current assets 2,158,216 2,508,427 Property, plant and equipment, net 464,734 401,908 Other assets: Deposits and other assets 28,708 28,708 Total assets $ 2,651,658 $ 2,939,043 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable trade 4,010,867 3,402,655 Accrued expenses payable - related parties 106,996 117,900 Accrued expenses payable 115,698 148,323 Notes payable 1,110,000 1,015,000 Total current liabilities 5,343,561 4,683,878 Stockholders' deficit: Series A convertible preferred units, no par value, 668,108 and 1,000,000 units authorized, issued and outstanding at September 30, 2006 and June 30, 2006, respectively - - 746,133 shares preferred C issued and outstanding at September 30, 2006 and June 30, 2006, respectively 75 75 Common stock - $.0001 par value, 50,000,000 shares authorized, 17,365,283 and 16,951,739 shares issued and outstanding at September 30, 2006 and June 30, 2006, respectively 1,736 1,695 Additional paid-in capital (this includes amounts totaling $4,800,100 for stock options) 28,857,730 28,604,649 Accumulated deficit (31,551,444 ) (30,351,254 ) Total stockholders' deficit (2,691,903 ) (1,744,835 ) Total liabilities and stockholders' deficit $ 2,651,658 $ 2,939,043 -3- MEDIRECT LATINO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2006 2005 Restated Sales - gross $ 1,628,629 $ 534,263 Contractual adjustment (438,432 ) (110,019 ) Sales - net 1,190,197 424,244 Cost of goods sold 407,813 132,252 Gross profit 782,384 291,992 Operating expenses: Advertising and promotion 347,286 238,570 Officers salaries and consulting fees - related parties 80,000 100,000 Officers benefits - related parties - 24,000 Selling and administrative 1,241,445 342,650 Depreciation and amortization 41,174 13,587 Bad debt expense 241,214 53,847 Interest and financing cost 31,455 570,693 Total operating expenses 1,982,574 1,343,347 Net loss $ (1,200,190 ) $ (1,051,355 ) (Loss) per common share: Basic $ (0.07 ) $ (0.11 ) Weighted average common and common equivalent shares outstanding: Basic 16,893,443 9,646,196 -4- MEDIRECT LATINO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2006 2005 Restated Cash flows from operating activities: Net loss $ (1,200,190 ) $ (1,051,355 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 41,174 13,587 Interest and financing cost - 549,662 Bad debt expense 241,214 53,847 Stock issued for services 253,121 82,633 Change in assets and liabilities Decrease (Increase) in Accounts receivable (26,829 ) (296,828 ) Inventories 70,166 1,079 Prepaid expenses and other current assets (11,432 ) 633 (Decrease) Increase in Accounts payable 608,213 68,123 Accrued expenses - related parties (10,904 ) - Accrued expenses (32,625 ) 112,991 Net cash used in operating activities (68,092 ) (465,628 ) Cash flows from investing activities: Purchases of property, plant and equipment (104,000 ) (19,313 ) Net cash used in investing activities (104,000 ) (19,313 ) Cash flows from financing activities: Proceeds from short-term debt 95,000 - Repayment of short-term debt - (17,075 ) Proceeds from long-term debt - 537,000 Net cash provided by financing activities 95,000 519,925 Net increase (decrease) in cash (77,092 ) 34,984 Cash at beginning of period 77,681 202 Cash at end of period $ 589 $ 35,186 Supplementary disclosure of cash flow information: Non-cash investing and financing activities: Financing cost attributable to recording fair value of stock warrants $ - $ 549,662 Stock issued for services $ 253,121 $ 82,633 Interest paid $ - $ - -5- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of Presentation The financial information presented herein should be read in conjunction with the consolidated financial statements for the year ended June 30, 2006. The accompanying consolidated financial statements for the three months ended September 30, 2006 are unaudited, and in the opinion of management include all adjustments (which are normal and recurring in nature) necessary for a fair presentation of the financial position, result of operations and cash flows for the interim periods presented. Interim results are not necessarily indicative of results for a full year period therefore, the results of operations for the three months ended September 30, 2006 are not necessarily indicative of operating results to be expected for the full year or future interim periods. Significant accounting policies are detailed in the Company's annual report on form 10-K for the year ended June 30, 2006. Certain reclassifications have been made to the September 30, 2005 financial statements to conform to the September, 30 2006 presentation. The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary "Hispanic Research and Marketing, Inc". Intercompany transactions and balances have been eliminated in consolidation. The Company operates in only one business segment. Note 2. Restatement of Financial Statements The Company has recorded a payable for the cost of television advertising totaling $61,245 during the year ended June 30, 2006. The Company has recorded a payable for the cost of a legal settlement with a third party totaling $1,057,770 during the year ended June 30, 2006. The Company has recorded a payable for a liability to its in-house counsel totaling $415,000 under a service agreement with the Company during the year ended June 30, 2006. The Company has reduced a payable by $105,440 to reflect a reduction of liability following the settlement of a lawsuit against the Company. The Company has restated accounts payable and accumulated deficit at September 30, 2006 to reflect the restatements totaling $1,428,575 at June 30, 2006. The Company has recorded a payable and expensed the cost of television advertising totaling $347,925 during the three months ended September 30, 2006. Adjustments As filed to restate Restated Balance sheet data as at June 30, 2006 Accounts payable 1,974,080 1,428,575 3,402,655 Accumulated deficit (28,922,679 ) (1,428,575 ) (30,351,254 ) Balance sheet data as at September 30, 2006 Accounts payable 2,234,367 1,776,500 4,010,867 Accumulated deficit (29,774,944 ) (1,776,500 ) (31,551,444 ) Statement of operations for the three months ended September 30, 2006 Advertising and promotion - 347,286 347,286 Selling and administrative 1,240,806 639 1,241,445 Net loss (852,265 ) (347,925 ) (1,200,190 ) Basic loss per common share (0.05 ) (0.02 ) (0.07 ) As a consequence of changes made to the consolidated balance sheets and consolidated statements of operations, as noted above, the consolidated statements of cash flows have been restated accordingly. -6- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3. Going Concern The accompanying financial statements have been prepared on a going concern basis. The Company had a net operating loss of approximately $1.2 million for the three months ended September 30, 2006 and an accumulated deficit of approximately $31.5 million. The Company's ability to continue as a going concern is dependent upon its ability to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due, to fund possible acquisitions, and to generate profitable operations in the future. The Company plans to continue to provide for its capital requirements by issuing additional equity securities and debt. The Company has obtained significant new funding from certain private investors (see note 9). The outcome of these matters cannot be predicted at this time and there are no assurances that if achieved, the Company will have sufficient funds to execute its business plan or generate positive operating results. The financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Note 4. Accounts Receivable, Net At September 30, 2006 and June 30, 2006 the Company was due $2,089,798 and $2,304,183, respectively, from customers, which is net of an allowance for doubtful accounts of $1,490,937 and $1,424,276, respectively. The customer base is Medicare Eligible Part B beneficiaries, and includes Secondary Insurance providers who provide Medicare Part B benefits to the Company's customers. Billings typically involve the submission of claims to multiple providers whose payments of claims may be contingent upon payment or denial by another payor. It could take up to 18 months from the initial billing date to collect payment. In accordance with applicable regulatory requirements, we make all reasonable and appropriate efforts to collect our accounts receivable including deductibles and co-payments. Our policy states that after payment of the primary insurance then the secondary insurance is billed and upon payment from the secondary insurance the difference is written off. If the secondary insurance does not pay, the patient is billed for the unpaid balance. We then generate statements on a monthly basis and attempt to collect per the applicable regulatory requirements. Note 5. Notes Payable During January, 2006 to September, 2006 the Company became obligated to certain private investors under promissory notes totaling $1,110,000 unsecured and bearing interest at 10% per annum. The notes mature at the time of any receipt of private funding in excess of $1.5 million, or during January and May, 2007. Accrued interest with respect of these notes totaled $51,872 at September 30, 2006. Note 6. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of cash and accounts receivable. The approximate mix of receivables from patients and third-party payers was as follows: September 30, June 30, 2006 2006 (Unaudited) Medicare 1,392,703 1,616,756 Other 2,188,032 2,111,703 3,580,735 3,728,459 Less allowance for doubtful accounts (1,490,937 ) (1,424,276 ) $ 2,089,798 $ 2,304,183 -7- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7. Stockholders' Equity During the three months ended September 30, 2006 the Company issued 81,652 shares to Tomas Johansen a former director of the Company for services rendered and expensed the fair market value totaling $253,121 at $3.10 per share. During the three months ended September 30, 2006 holders of A convertible preferred units converted 331,892 units to restricted common stock on a one for one basis at the nominal value of $.0001 per share. Note 8. Litigation The Company was a defendant in several lawsuits filed by vendors for breach of contract at September 30, 2006. The Company has currently recorded a payable of $56,962. The plaintiffs have claimed a total of approximately $750,000. The outcome of these cases cannot be predicted at this time. On or about February 9, 2002 Dr. Felix Balasco filed a complaint against the Company and two major shareholders alleging that the plaintiff was crucial in starting the Company and claimed entitlement to 1,500,000 shares of common stock. A settlement agreement was executed on October 30, 2006 under which the Company agreed to pay the sum of $100,000 to the plaintiff and the two major shareholders agreed to transfer their ownership of 400,000 shares of restricted common stock of the Company to the plaintiff. A complaint was filed by a Michael Pringle against the Company alleging that he was an original investor in the Company and had never received the shares of common stock to which he was entitled. The plaintiff had won a judgment in a Mississippi court on June 29, 2006 which the Company was contesting in Florida circuit court. On November 30, 2006 the Company reached a settlement with the plaintiff and agreed to issue 335,800 shares of common stock to the plaintiff. At September 30, 2006 the Company has recorded a payable for the fair market value of the of the common stock totaling $1,057,770 (see note 2). Note 9. Subsequent Events On December 8, 2006 the Company became obligated to certain private investors under a loan and security agreement bearing interest at 12% per annum and maturing on June 8, 2010, with interest only payments monthly, secured by all assets of the Company. At December 31, 2006 an initial draw under the facility totaling $4,750,000 had been received, with two further draws of $1,750,000 each being available under certain conditions. The Company paid $165,000 and $70,000 under the facility for commitment fees and legal fees, respectively. The note contains an embedded conversion feature that allows the holder, on giving five business days notice to convert all or part of the note into restricted common shares as follows: Conversion Conversion Price per Share Percentage $ 1.50 42.86% $ 2.00 28.57% $ 2.50 28.57% 100.00% -8- Item 2.Management's Discussion and Analysis or Plan of Operation The following discussion and analysis should be read in conjunction with “Selected Financial Data” and our financial statements and related notes thereto included elsewhere in this quarterly statement. Portions of this document that are not statements of historical or current fact are forward-looking statements that involve risk and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this registration statement should be read as applying to all related forward-looking statements wherever they appear in this registration statement. Our actual results could differ materially from those anticipated in the forward-looking statements. Factors that could cause our actual results to differ materially from those anticipated include those discussed in “Risk Factors,” “Business” and “Forward-Looking Statements.” Our Business MEDirect Latino, Inc. (the “Company” or “MEDirect”) was incorporated in 2002 for the purpose of developing its business model to operate as a national direct to consumer provider of medical products and services. The Company was a private non-registrant operating company until such time as it completed a Reorganization Agreement with Interaxx Digital Tools, Inc. (“IDT”). IDT was one of four stand alone companies resulting from a second joint plan of reorganization filed under Chapter 11 of the bankruptcy code. This reorganization was treated as a reverse merger and subsequent to the transaction; IDT changed its name to MEDirect Latino, Inc., as the new operating entity. We are a federally licensed, direct-to-consumer, participating provider of Medicare Part B Benefits primarily focused on supplying diabetic testing supplies to the Hispanic Medicare-eligible community domestically and in Puerto Rico. We distribute diabetic diagnostic testing supplies and ‘quality of life’ enhancing products (i.e. heating pads, seat lifts and walking assistance devices) which address the healthcare needs of our customers who also have circulatory and mobility related afflictions resulting from diabetes. Products are distributed only in compliance with applicable federal and state laws governing distribution of such products. Plan of Operation Our plan of operation for the next 12 months will be the continued operation as a federally licensed, direct-to-consumer, Participating Provider of Medicare, Part B Benefits primarily focused on supplying diabetic testing supplies to the Hispanic Medicare eligible community. The Company serves customers domestically and in Puerto Rico. We distribute diabetic diagnostic testing supplies and `quality of life' enhancing products (i.e. heating pads, seat lifts and walking assistance devices) which address the healthcare needs of our customers who also have circulatory and mobility related afflictions resulting from diabetes. Through our advertising efforts and provider relations strategy we provide diabetes testing supplies and related products to customers suffering from diabetes. As of June 30, 2006 we served approximately 26,700 active diabetes customers on continuing bases, 38,400 totals, and fulfilled 41,432 orders through our fulfillment center. How We Manage Our Operations We utilize outsourced call centers for initial in-bound calls which are electronically handed off to our in-house Customer Care Representatives to handle customer calls, sales, verifications, billing and shipping. Customer orders are processed by our sole Florida operations facility. The Florida facility is responsible for the following duties that further enhance the customer's experience: · Answer the in-bound call volume: · Verify that the customer is qualified for services; · Contact the physician (process Certificate of Medical Necessity); · Receive the customer information & authorization to bill Medicare (Authorization of Benefits); · Complete the customer file according to HIPPA regulations; · Ship the physician ordered supplies directly to the customer's home; · Process the customer invoice for reimbursement (billing appropriate parties); · Maintain contact with the customer (to insure on-going patient education & regulatory compliance); · Contact the customer according to the testing regime established by their physician; and · Process re-orders according to customer authorization, physician orders and Medicare procedures. All shipping is direct to the consumer and is handled in our Florida facility, with the Company receiving bulk shipments from its suppliers to the same facility. We hold weekly meetings with all key members of the operational areas of the Company, including sales, compliance, billing, shipping and administration. Such operational weekly meetings result in a thorough discussion of weekly results and problems, with plans and goals for the week set at such meetings. -9- Regulatory Mandates Our business model takes into consideration regulatory mandates which include initial customer contact requirements. Prospective customers view our advertisement on television (Hispanic broadcast media) with information of how to contact MEDirect. Once a customer contacts us, our customer care representatives explain the benefits of our service and qualify the prospective customer, and answers their questions. Next, our in-house compliance department processes the customers' authorization and physician prescription. Once complete documentation is assembled our in-house fulfillment center is authorized to ship the products directly to the customer. It is at this introduction to the Company that the language barriers are apparent and must be overcome. We take great care to ensure the customer is educated and their needs are met. All of these factors help to solidify customer retention rates and expected long-term brand loyalty. We maintain a website with the address www.medirectlatino.org. We are not including the information contained in our website as part of, or incorporating it by reference into this report. We will make available free of charge through our website any of our filings as soon as reasonably practicable after we electronically file these materials with, or otherwise furnish them to, the Securities and Exchange Commission (“SEC”). Materials filed by us with the SEC are also available to the public to read and copy at the SEC's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We are an electronic filer with the SEC. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov . In order to implement our current business model, we have completed the following: · Identified our target customer through extensive research, reached them and they responded; · Obtained the necessary licenses to service these customers; · Developed efficient methods to reach the target customer; · Prepared supply channels to support anticipated demand; · Prepared distribution channels to fulfill anticipated demand; · Established the HIPPA compliant IT infrastructure and human resources to manage anticipated demand; · Prepared a marketing plan and creative concept to drive demand; · Tested our advertising methods and infrastructure in preparation for our current national marketing initiatives; Based upon completion of these critical steps, we intend to make Medicare fully accessible to the Hispanic community by eliminating the perceived bureaucratic roadblocks, upfront payment considerations and the legitimate language barrier for obtaining benefits for this elderly and disabled consumer. We intend to build brand loyalty within our targeted market through our customer care facility staffed by Spanish speaking representatives, who are trained to navigate the voluminous paperwork required by Medicare, and are taught by diabetic educators to assist our customers in the daily maintenance of their diabetes. Results of Operations for Period Ended September 30, 2006 Since the Company was formed on July 1, 2002, it has incurred a net loss of approximately $31.6 million.We had a net operating loss of approximately $26.0 million for the year ended June 30, 2006 and an accumulated deficit of approximately $30.3 million as of June 30, 2006. During the three month period ended September 30, 2006, we incurred a net loss in the amount of $1,200,190. Selling and Administrative expenses were $1,241,445. The Company also recognized $41,174 in depreciation. Revenues. Revenues until April 2005 were derived solely through our direct response, television test marketing in four geographic areas, and totaled approximately $350,000. In March 2005, we substantially increased our gross revenues due to the launch of our media campaign in Puerto Rico, and our national launch on September 20, 2005, and continuing through June of 2006, media spend for fiscal 2006 was $4,448,893. Advertising spend for the fiscal Fourth Quarter (the period preceding this report) was $1,881,294 or 43% of total advertising spent during the fiscal year, which resulted in $3,980,425 in gross revenue or $3,411,910 in net adjusted sales. During the period, the Company, as required by The Centers for Medicare and Medicaid (CMS), processed a reenrollment application (CMS Form 855S), whereby CMS recertifies Medicare Providers every three years. Simultaneously to the reenrollment application, the Company relocated to its existing facility on June 9, 2006. This relocation triggered an automatic hold of the Company’s Medicare Provider status, suspending the Company’s ability to bill and collect Medicare receivables until such time as the Company’s new facility could be inspected and recertified. This CMS re-inspection process was completed on June 28, 2006, and following recertification the Company was reactivated as a Medicare Part B Provider on July 17, 2006. Additionally, on July 10, 2006 the Company filed with the Florida Agency for Health Care Administration (AHCA), for licensure as Home Medical Equipment Provider (HME). On November 21, 2006 the Company received its Florida Agency for Health Care Administration (ACHA) HME Provider License. During this period described herein the Company elected to suspend the distribution of all HME related products which include; heating pads, seat lifts, canes and walkers to new and existing customers. The result of the Company’s not providing HME products during the period negatively impacted both revenue and gross margins. As of the date of this report the Company is selling and distributing HME products. -10- The following sets forth the gross revenues realized by the Company; 2007 Fiscal Quarterly results are as follows: § First Quarter fiscal 2007 gross sales were $1,628,629 contractually adjusted to $1,190,197 up 180% over First Quarter 2006 net sales. Gross Margins. For the three months ended September 30, 2006, gross margins decreased to 66% due to a change in our product mix, and our ability to service new and existing customers with HME products. We expect that our gross margin for the foreseeable future will increase to our prior levels of 74% to 79% as a result of the expected increase in net revenues and more favorable terms from our suppliers, including importing additional products directly from China, which offset the Medicare reimbursement reductions for diagnostic testing supplies that went into effect January 1, 2005. No further adjustments in reimbursement rates for test strips and lancets are expected through the end of calendar year 2006. Selling, general and administrative. SG&A expenses include the wages and salaries of administrative and sales personnel, as well as other general overhead costs not directly related to product costs. SG&A expenses for wages and salaries were approximately $437,000 for the period ended September 30, 2006. These increases over the base period ended June 30, 2006, were due to the increasing of our staffing as well as other general overhead costs not directly related to product costs. As of September 30, 2006, the Company has 72 employees, which represents a 480% increase for the corresponding period in 2005. During the three months ended September 30, 2006 the Company issued 81,652 shares to Tomas Johansen, a former director of the Company for services rendered and expensed the (FMV) Fair Market Value totaling $253,121 at $3.10 per share. Income from operations. Gross sales revenue from operations during the period ended September 30, 2006 was $1,628,629 which represents a 180% increase over the same period ending September 30, 2005. We have had losses since our existence began of approximately $31.6 million, which includes the cost of the Fair Market Value (FMV) of stock issued to consultants, employees and shareholders as well as financing costs of options issued totalling approximately $20.9 million. Thus net cash operating losses since inception have totaled approximately $10.7 million. The Company believes that cash operating losses will substantially decrease in each subsequent quarter from this time forward, and does not estimate substantial stock issuances that could give rise to additional non-cash losses. Interest and financing cost. The Company incurred interest and financing costs for the period ended September 30, 2006 of was $31, 455. General Trends and Outlook We believe that our immediate outlook is extremely favorable, as we believe there is no other company competing with us on a nationwide basis in our market niche. However, there is no assurance that such national competitor will not arise in the future. We do not anticipate any major changes in the Medicare reimbursement regimen in 2007. We believe that 2007 will be a significant growth year, and besides the operational business strategies discussed above, we intend to implement the following plans in 2007 in order to maintain and expand our present growth rate. We plan to increase our staff in San Juan, Puerto Rico with customer service representatives and we plan, through this local presence, to expand reimbursement services to the Commonwealth’s dually eligible Medicare-Medicaid market. On December 8, 2006 the Company became obligated under a loan agreement with Granite Creek Partners, a private investment fund, for a facility totaling $8.25 million, of which $4.75 million was received on December 8, 2006 and the balance of $3.5 million will be received in two future draws of $1.75 million pursuant to the hiring of a Chief Financial Officer and a Chief Executive Officer at the approval of the Company. The Loan will bear interest at the rate of 12% per annum payable monthly. The Loan will mature in June 2010. Detail related to the terms of the Loan has been provided in Subsequent Events in footnote 9 to the financial statements. The planned use of the funding is for general working capital, repayment of existing debt and increased advertising. (See Note 9 of the accompanying Financial Statement.) Liquidity and Capital Resources Liquidity Cash flows from operating activities. Net cash used by operating activities since inception to September 30, 2006 has been approximately a negative $7.7 million due to the significant advertising and other operating expenses that we have incurred. Significant increases in the growth of the Company have resulted in material changes in the Allowance for Doubtful Accounts, Accounts Receivable, and Accounts Payable. Due to the recertification process which impacted the ability to bill and receive Medicare reimbursement for a significant part of the Company’s fiscal 2007 first quarter, the Company had negative cash flow in the quarter of $77,092, which compared to positive cash flow of $34,984 in the year ago comparable quarter. Capital expenditures. Since our inception, the capital equipment purchased by us includes telecom equipment, computer equipment and business furniture and equipment. Total capital expenditures, from our inception to June 30, 2006, were approximately $554,000, of which approximately $223,000 represents leasehold improvements to the new facility. Capital expenditures for the period ended September 30, 2006 were $104,000, of which $93,458 represented additional leasehold improvements. -11- Capital Resources Historically, we have relied upon common stock and preferred stock offerings, as well as subordinated loans from management and shareholders to pay our operating and media costs. All offerings were made in compliance with Regulation D and Section 4(2) of the Securities Act of 1933, as amended, where applicable. Equity offerings or subordinated debt financings to date include: Type of Offering Amount of Offering Offering Price Per Share (1) Closing Date Series A Preferred $ 329,604 $2.50 12/2002 Debt Offering $ 645,800 07/2003 Series B Preferred $ 460,140 $2.30 11/2004 Common Stock $ 754,456 $2.00 03/2005 Debt Offering $ 537,000 09/2005 Common Stock $2,345,310 $1.75 11/2005 (1) The Financial Statements reflect the diluted price per share. The dilution reflected in the financial statements takes into account all previously issued shares, the shares issued as part of each respective offering, and expenses incurred in the issuance of the shares. Contractual Obligations as of September 30, 2006 Total Payments Made Fiscal 2007 Payments Due Fiscal 2007 Payments Due 2008-2011 Thereafter Short-term debt $1,110,000 $-0- $1,110,000 -0- -0- Lease Obligations $2,572,104 $56,013 $232,257 $959,111 $1,324,723 Off-Balance Sheet Arrangements As of September 30, 2006, we had no off-balance sheet arrangements. Critical Accounting Policies The preparation of our financial statements in conformity with GAAP requires us to make certain assumptions and estimates that affect the reported amounts of assets and liabilities at the date of our financial statements and the reported amounts of revenues and expenses during the reporting period. Because of the use of assumptions and estimates inherent in the reporting process, actual results could differ from those estimates. Revenue Recognition. The Company is a federally licensed Part B participating provider to Medicare. A significant portion of devices usually is paid for by third parties such as Medicare, and various health insurance carriers under statutory provisions or other arrangements in amounts that can be significantly different from, and frequently less than, the entity’s establishment rates. The Company initially verifies the eligibility of the customer and the products are then shipped and billed simultaneously. We electronically bill Medicare and the claims are electronically reimbursed. Revenue is recognized when the products are shipped to the customer and are recorded at the net realizable amounts. Medicare and third party payors establish rates that we are paid. We invoice all third party payors when the products are shipped hence revenue is recognized. The provisions for contractual adjustments and discounts are recognized on an accrual basis and deducted from gross service revenue to determine net service revenue. We record revenue at the amounts expected to be collected from government agencies, other third-party payors and customers. Our billing system generates contractual adjustments based on government and third-party fee schedules for each product shipped; as a result estimates of contractual adjustments are not required. Revenues and receivables are booked net of contractual allowances on a product-by-product bases. Revenue recognition is delayed for product shipments for which we have not yet received the required written documentation until the period in which the documentation is collected and verified. We analyze various factors in determining revenue recognition, including a review of specific transactions, current Medicare regulations and reimbursement rates, historical experience and the credit-worthiness of customers. Revenue related to Medicare reimbursements is calculated based on government-determined reimbursement prices for Medicare-covered items. Contractual adjustments, discounts, and an allowance for uncollectibles are recorded to report the receivables for health care services at net realizable value. Returns occur occasionally when the customer either refuses the shipment or when we have an incorrect address. Bad debt expense is recorded for the uncollectible receivables. -12- Allowance for Doubtful Accounts. We prepare our allowance for doubtful accounts receivable based on our past experience of historical write-offs, our current customer base and our review of past due accounts. We are constantly reviewing and analyzing our collection efforts. The typical time it takes to collect from Medicare is 30 to 60 days, if each part of the process is exact. If a charge is initially rejected by Medicare it can generally take an extended period of time to investigate and resolve before payment is received It can take up to 180 days to collect from some insurance companies and as little as 30 days with others. The Company’s current accounting policy is to provide a minimum allowance equal to a percentage based on historical data. We believe this estimate, although higher than industry standards, is justified because of the Company’s youth and growth rate. Additional increases to this allowance for the period include but are not limited to the Company’s Provider status was inactive or suspended for 26 of the 64 operational days during the period, or 41% of the period. Due to the numerous minor outstanding balances from customers the Company does not find it cost effective to use the services of lawyers or collection agencies. An analysis of the provision is as follows: THREE MONTHS ENDED 9/30/2006 9/30/2005 Bad debt expense $ 241,214 $ 53,847 Bad debt allowance $ 1,490,937 $ 75,382 Bad debt expense as a percentage of net sales 20 % 13 % Bad debt allowance as a percentage of receivables 42 % 21 % The provision against receivables at September 30, 2006 increased due to the reimbursement cycle of secondary providers and include but are not limited to the Company’s suspension of Provider status, which has been resolved. The percentage provision against receivables increased due to increased amounts falling into the over 90 day receivable aging because of the reimbursement cycle of secondary providers, rebilling to Medicare and self pay receivables. Circumstances that give rise to rebillings include, if a claim submitted is denied, has errors in submission, or if the transmission was not received at Medicare. Also a rebill can occur if the claim is classified as claim not found or claim cannot be identified. Rebillings have no effect on the aging as the agings are aged from date of service and not date of billing. Rebillings are insignificant and not material at this time. There was no change in the company sales mix but larger sales resulted in an increased dollar amount of sales to secondary providers, rebilling to Medicare and self pay receivables, which required an increased allowance for doubtful accounts. Therefore, the percentage amount within the +90 day column increased which, conservatively necessitated an increase in the allowance. Between June 30, 2004 and June 30, 2005 there was no actual write off of bad debts against the provision. The Company wrote off $544,067 for period ended September 30, 2006. The amount provided for each year/period was added to the existing provision. Any change in estimates on the unsettled amounts from third-party payors would necessitate either an increase or decrease in the level of the overall allowance and a corresponding effect on net income. Only approximately 3% of the receivables are payable by third party payors. In view of this the Company believes that its accounting policy in this area is very conservative, and believes that in future quarters historical performance will justify in the provision being reduced as a percentage of outstanding receivables. An aging schedule of receivables at September 30, 2006: Current Over 30 Days Over 60 Days Over 90 Days Total 337,819 258,951 265,291 2,718,674 $3,580,735 An aging schedule of receivables at September 30, 2005: Current Over 60 Days Over 90 Days Total 256,626 5,498 82.919 360,010 The Company’s accounting system does not currently allow, nor does GAAP accounting require, an exact breakdown between the different payor mixes. This does not reduce the Company’s ability to obtain enough information to adequately allow for possible non-payments due to the fact that statistical information available shows that 70% of the Company’s business is with Medicare and a further 27% is with insurance companies, where payment is reasonably assured. The element where non-payment is most certain is therefore extremely small. There is no set threshold amount and age for account balance write-offs. Any write-off is a decision of senior management. Any write offs occur on an account by account basis. The write off process is manual and is not computer generated where automatic write-offs would be generated by the system. -13- Depreciable Lives of Property, Plant and Equipment. Our property, plant and equipment are capitalized at historical cost and depreciated over the useful life of the asset. Our estimation of this useful life is based on circumstances that exist in the healthcare industry and information available at the time of the purchase of the asset. As circumstances change and new information becomes available, these estimates could change. We amortize these capitalized items using the straight-line method. Capital assets are depreciated over their useful lives ranging fromthree to seven years, depending on the classification of the asset. Tax Accounting. We account for our income taxes in accordance with SFAS No. 109, “Accounting for Income Taxes,” which requires the recognition of amounts of taxes payable or refundable for the current year and an asset and liability approach in recognizing the amount of deferred tax liabilities and assets for the future tax consequences of events that have been recognized in our financial statements or tax returns. We determine deferred taxes by identifying the types and amounts of existing temporary differences, measuring the total deferred tax asset or liability using the applicable tax rate and reducing the deferred tax asset by a valuation allowance if, based on available evidence, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Our methodology for recording income taxes requires judgment regarding assumptions and the use of estimates, including determining our annual effective tax rate and the valuation of deferred tax assets, which can create variance between actual results and estimates. The process involves making forecasts of current and future years’ taxable income and unforeseen events may significantly affect these estimates. Those factors, among others, could have a material impact on our provision or benefit for income taxes. Stock Based Compensation. In accordance with SFAS No. 123R, the account for stock issued to employees, shareholders and third parties for services rendered at fair value. Class A Common On June 30, 2006 the Board of Directors accepted the consent of the Holders of the Class A Common Shares which held a 10:1 voting privilege over the Common to cancel the issuance of the shares. Holders, Ms. Debra Towsley, Mr. Raymond Talarico and Mr. Charles Hansen voted unanimously to cancel such issuance. Recently Issued Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154 “Accounting Changes and Error Corrections - a replacement of APB Opinion No. 20 and FASB statement No. 3” which is the result of the FASB’s project to reduce differences between U.S. and international accounting standards. SFAS No. 154 requires retrospective application to prior periods' financial statements of changes in accounting principles, unless it is impracticable2005. The Company has not yet determined the impact of applying the provisions of SFAS No. 154. In September 2006, the FASB issued SFAS No. 157 “Fair Value Measurements” which defines fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company has not yet determined the impact of applying the provisions of SFAS No. 157. Effect of Inflation We do not believe that inflation has had a material effect on our business, results of operations or financial condition during the past two years. Qualitative and Quantitative Disclosure about Market Risk We have not entered into any hedging agreements or swap agreements. Our principal market risk is the risk related to our customers and Medicare. (See “Risk Factors”) Item 3. Quantitative and Qualitative Disclosures About Market Risk We have not entered into any hedging agreements or swap agreements. Our principal market risk is the risk related to our customers and Medicare. (See “Risk Factors”) Item 4. Controls and Procedures Our management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. Under the supervision, and with the participation, of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rules 13a-15 and 15d-15 as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures were effective such that the material information required to be filed in our SEC reports is recorded, processed, summarized and reported within the required time periods specified in the SEC rules and forms. There were no changes in our internal control over financial reporting during the quarter ended September 30, 2006 that have materially affected, or are reasonably likely to materially affect, our internal controls over financial reporting. Potential investors should be aware that the design of any system of controls and procedures is based in part upon certain assumptions about the likelihood of future events. There can be no assurance that any system of controls and procedures will succeed in achieving its stated goals under all potential future conditions, regardless of how remote. -14- PART II - OTHER INFORMATION Item 1. Legal Proceedings All material pending or threatened litigation has previously been disclosed in our Report on Form 10-K for the period ended June 30, 2006. Since that date, there has been no additional material pending or threatened litigation involving the Company or its officers and directors. Item 1A. Risk Factors Our business is subject to a number of risks. You should carefully consider the following risk factors, together with all of the other information included or incorporated by reference in this report, before you decide whether to purchase our common stock in the open trading market. The risks set out below are not the only risks we face. If any of the following risks occur, our business, financial condition and results of operations could be materially adversely affected. In such case, the trading price of our common stock could decline, and you may lose all or part of your investment. We have a history of losses, limited revenues and may not become profitable. To date, we have limited revenues and limited assets and have experienced operating losses since inception. We had a net operating loss of approximately $26.0 million for the year ended June 30, 2006 and an accumulated deficit of approximately $30.3 million as of June 30, 2006. The actual operating loss from operations was approximately $6.0 million or 23%. The balance of the current year loss was attributable to the valuation of stock issued, and interest and finance costs of $20.9 million or 77%. For the periods presented in this report, the Company used the ‘Black Scholes’model to calculate stock valuations for options and warrants, in accordance with SFAS No. 123R. There can be no assurance that the Company will generate significant revenues in the future or that we will be able to generate sufficient cash flow to meet expenses. Although initial operations support the profit potential of the business model, there can be no assurance results of operations or our business strategy will achieve significant revenue or profitability in the near future. We have a working capital deficit. Since inception the Company has not been profitable and has a working capital deficit of $3,185,345 as of September 30, 2006. Limited operating history makes an evaluation of MEDirect’s business difficult. There is a limited amount of operating history, which makes it difficult to evaluate our current business and prospects or to accurately predict its future revenues or results of operations. The business model, and accordingly the revenue and income potential, is not fully proven. In addition, the Company is subject to risks and difficulties frequently encountered by early-stage operations. There can be no assurance that we will be able to adapt to these factors and our failure to do so will adversely affect our operations. Key Employee We rely on key senior management and will be harmed if any or all of them leave. Our success is dependent on the efforts, experience and relationships of Raymond Talarico, Debra Towsley and Charles Hansen, III. These individuals are officers, directors and majority shareholders of the Company and are not contractually obligated to the Company nor are they subject to any restrictive covenants. There is currently no plan for succession in place and the Company maintains no key man insurance on these individuals. If any or all of these individuals were unable to continue in their respective role, our business would be adversely affected as to its business prospects and earnings potential. We have a limited trading market for our securities and shareholders may not be able to sell at a particular time for a certain price. Our limited market for trading creates an illiquid market for our securities. As such, shareholders may not be able to sell the amount of shares they wish to sell at any given time and, if they sell, the market price of the securities may be depressed. The application of the “penny stock” rules could adversely affect the market price of our common shares and increase our transaction costs to sell those shares. As long as the trading price of our common shares is below $5 per share, the open market trading of our common shares will be subject to the “penny stock” rules. The penny stock rules impose additional sales practice requirements on broker-dealers who sell securities to persons other than established customers and accredited investors (generally those with assets in excess of $1 million or annual income exceeding $200,000 or $300,000 together with their spouses). For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of securities and have received the purchaser’s written consent in the transaction before the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the broker-dealer must deliver, before the transaction, a disclosure schedule prescribed by the SEC relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information on the limited market in penny stocks. These additional burdens imposed on broker-dealers may restrict the ability or decrease the willingness of broker-dealers to sell our common stock, and may result in decreased liquidity for our common stock and increased transaction costs for sales and purchases of our common stock as compared to other securities. These and other factors may make it difficult for our stockholders to sell their shares in the open market if and when eligible to do so. In addition, stock prices for many biotechnology companies fluctuate widely for reasons that may be unrelated to operating results. These fluctuations, as well as general economic, market and political conditions such as interest rate increases, recessions or military or political conflicts, may materially and adversely affect the market price of our common stock, thereby causing you to lose some or all of your investment. -15- We are relying on management to manage our growth strategy otherwise we may not become profitable. Implementation of our growth strategy may impose significant strain on our management, operating systems and financial resources. Failure to effectively manage our growth or unexpected difficulties during expansion could have a negative impact on results of operations and financial conditions. Our business is subject to government regulation and our success depends on our ability to maintain full compliance with applicable regulations. The healthcare and products industry is subject to numerous federal, foreign, state and local government regulations including those relating to the sale of our products and services. We must comply with FDA, Medicare and HIPPA guidelines and regulations as well as laws and regulations governing our relationship with our employees, including minimum wage requirements, unemployment, overtime, workers’ compensation, working and safety conditions and citizenship requirements. Failure to comply with any or all of these regulations would adversely effect our operations and could cause our business to cease. We are not profitable and the potential profitability of our business will decrease if recurring orders from our customers are not received. The profitability of our business depends in large part on recurring and sustained reorders of products for the treatment and management of diabetes. Reorder rates are inherently uncertain due to several factors, many of which are outside the Company’s control, including changing customer preferences, customer transition to other competitors, customer transition to extended care facilities, customer mortality and general economic conditions. We generally incur losses and negative cash flow with respect to the first order from a new customer, due primarily to the marketing and regulatory compliance costs associated with initial customer qualification. If we cannot obtain our products for the treatment of diabetes at reasonable prices, our profits may decline. The prices at which we purchase products for the treatment of diabetes are critical to our business. The reimbursement rate for each medical product is at a fixed price determined by Medicare. As such, our gross profit margin on each medical product is dependent upon the price at which we purchase the product from our contract manufacturers. If we are not able to obtain our medical products at competitive rates from our contract manufacturers, our profitability will be severely impaired. We could experience significantly reduced profits if improved technologies that reduce or eliminate the need for consumable testing supplies are developed for glucose monitoring. The majority of the consumable testing supplies are used to draw and test small quantities of blood for the purpose of measuring and monitoring glucose levels. Numerous research efforts are underway to develop more convenient and less intrusive glucose measurement techniques. The commercialization and widespread acceptance of new technologies that may eliminate or reduce the need for consumable testing supplies could negatively affect our operations. However, we presently know of no commercially viable alternative which would affect our market. We could lose customers and revenues to new or existing competitors. Competition from other sellers of direct-to-consumer diabetic products is intense and expected to increase. Many of our competitors and potential competitors are large companies with well-known names and substantial resources. These companies may develop products and services that are more effective or less expensive than any that we are developing or selling. They may also promote and market these products more successfully than we promote and market our products. Our ability to achieve or maintain profitability will be constrained if we do not effectively manage our anticipated expansion of operations. We expect to significantly increase our employee base as we further implement our business model and develop our product and service offerings. As we expand our operations, we expect to increase the size of our employee base which will require training and additional management duties. Our management and operations are likely to be strained by this anticipated growth. Currently, the Company does not distribute any products or services which require a pharmacy license, however, if the Company where to distribute pharmaceutical drugs and Pharmacy licensing is delayed, our ability to generate revenues would be diminished. Currently, we do not distribute any products or services which require a pharmacy license in any state or municipality. In general, if we were to seek pharmacy licensing to distribute pharmaceutical drugs, those pharmacy operations are regulated by each state. We could be liable for harm caused by products that we sell. The sale of medical products entails the risk that users will make product liability claims. A product liability claim could be expensive. Our insurance may not provide adequate coverage against these claims; however, the Company requires every manufacture to name the Company as ‘additionally insured’ and requires each manufacture to have its general liability policy on file with the Company. If our suppliers or we do not comply with applicable government regulations, we may be prohibited from selling our products. -16- The Food and Drug Administration and other regulatory agencies regulate many of the products that we are selling and will sell in the future. If any of these agencies mandate a suspension of production or sales of our products or mandate a recall, we may lose sales and incur expenses until we are in compliance with the regulations or change to another acceptable supplier. Our quarterly revenues or operating results could vary, which may cause the market price of our common stock to decline. We have experienced fluctuations in our quarterly operating results and anticipate that such fluctuations could continue. Results may vary significantly depending on a number of factors, including: · Changes in reimbursement guidelines and amounts; · Changes in regulations affecting the healthcare industry; · Change in the mix or cost of our products; · The timing of customer orders; · The timing and cost of our advertising campaigns; · The timing of the introduction or acceptance of new products and services offered by us or our competitors; and · The availability of “just in time” inventory. We could experience significantly reduced revenues and profits if Medicare or other government programs change, delay or deny reimbursement. Sales of our products for the treatment and management of diabetes depend on the continued availability of reimbursement of our customers by government and private insurance plans. Any reduction in Medicare or other government programs or private plan reimbursements currently available for our products would reduce our revenues. Without a corresponding reduction in the cost of such products, the result would be a reduction in our overall profit margins. Similarly, any increase in the cost of such products would reduce our overall profit margin unless there was a corresponding increase in Medicare or other government program reimbursement. Our profits could also be affected by the imposition of more stringent regulatory requirements for Medicare or other government program reimbursements or adjustments to previously reimbursed amounts. If our suppliers or we do not comply with applicable government regulations, we may be prohibited from selling our products. The majority of the products that we sell are regulated by the FDA and other regulatory agencies. If any of these agencies mandate a suspension of production or sales of our products or mandate a recall, we may lose sales and incur expenses until we are in compliance with the regulations or change to another acceptable supplier. Item 1B. Unresolved Staff Comments The Company is in receipt of Staff comments dated November 29, 2006. The Company filed it’s amended 10K with it’s response letter on March 6, 2007 to address those comments. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds The following chart sets forth all sales of the Company's securities since inception. All sales were made pursuant to Section 4(2) or Regulation D of the Securities Act of 1933, as amended, and were sold by officers of the Company and/or an NASD registered firm. Equity offering or subordinated debt financing to date include: Type of Offering Amount of Offering Offering Price Per Share (1) Closing Date Series A Preferred $ 329,604 $2.50 12/2002 Debt Offering $ 645,800 07/2003 Series B Preferred $ 460,140 $2.30 11/2004 Common Stock $ 754,456 $2.00 03/2005 Debt Offering $ 537,000 09/2005 Common Stock $2,345,310 $1.75 11/2005 (1) The Financial Statements reflect the diluted price per share. The dilution reflected in the financial statements takes into account all previously issued shares, the shares issued as part of each respective offering, and expenses incurred in the issuance of the shares. Item 3. Defaults Upon Senior Securities During the three months ended September 30, 2006, we were not in default on any of our indebtedness. Item 4. Submission of Matters to a Vote of Security Holders During the three months ended September 30, 2006, we did not submit any matters to a vote of our security holders. Item 5. Other Information. None -17- Item 6. Exhibits and Reports on Form 8-K (a) Index to Exhibits Exhibit No. Description of Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.1 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (b) A report on Form 8-K was filed on March 3, 2007 -18- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDirect Latino, Inc. Date:June 28, 2007 By: /s/Debra L. Towsley Principal Executive Officer -19-
